DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on September 24, 2021.
Claims 1, 5, 7, 9–11, 15, and 18 have been amended and are hereby entered.
Claim 6 has been cancelled.
Claims 1–5 and 7–20 are currently pending and have been examined.
Response to Amendment
The amendment filed September 24, 2021 has been entered.  Claims 1–5 and 7–20 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–5 and 7–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

For claim 11, communications between a payments computer, acquirer, and payer’s bank are discussed in the original disclosure in specification page 10, line 26 through page 11, line 31.  The disclosure fails, however, to reference any “communication channel” or set forth multiple communication channels operating in parallel.  Claiming a first and second communication channel operating in parallel must therefore be cancelled from the claims.  Claims 12–14 are also rejected due to their dependency on claim 11.
For claim 15, communications between a payments computer, acquirer, and payer’s bank are discussed in the original disclosure in specification page 10, line 26 through page 11, line 31.  The disclosure fails, however, to reference any “communication channel” or set forth multiple communication channels operating in parallel.  Claiming a first and second communication channel operating in parallel must therefore be cancelled from the claims.  Claims 16–20 are also rejected due to their dependency on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 5 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “the issuer system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the issuer system” has been interpreted as the bank computer of the cardholder from claim 1.
Claim 15 recites “a payment request message from a payment requestor to a merchant” in lines 2–3 and then further recites “a payment . . . to benefit the payment requestor” in lines 15–16, so it is unclear which party to the payment is the payment requestor.  One person skilled in the art may interpret the “payment requestor” as referring to the consumer payer who is providing payment, while another person skilled in the art may interpret the “payment requestor” as referring to the merchant payee receiving the benefit of the payment.  For the purposes of examination, the “payment requestor” has been interpreted as the consumer payer.  Claims 16–20 are also rejected due to their dependency on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5 and 7–20 rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent App. No. 2016/0180325 (“Davis”) in view of Patterson, U.S. Patent App. No. 2016/0155122 (“Patterson”); Brown, WIPO App. Pub. No. 2016/044882 A1 (“Brown”); and Finch et al., U.S. Patent App. No. 2018/0144326 (“Finch”).
For claim 1, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, via a submit application programming interface (API), a request for payment message including transaction data between a merchant and a cardholder and an identifier of the merchant (¶ 86–87: payment message through API; ¶ 72: payment message includes transaction information and merchant identifiers), the request for payment message being submitted by an acquirer system of the merchant via a first communication channel between the acquirer system and a bank computer of a payment account of the cardholder (¶ 49: acquiring bank sends funding request, which is passed to issuing bank; ¶ 68: messages sent through appropriate communication channel); . . .
identifying . . . the identifier of the merchant . . . (¶ 107: transaction ID associated with merchant identifiers), and identifying a merchant account linked to the identifier of the merchant (¶ 110: merchant ID used to identify merchant account); . . .. 
Davis does not teach: generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier; transmitting the transaction identifier to the acquirer bank of the merchant; receiving, via a retrieve API, a request to retrieve data including the transaction identifier from a bank of the cardholder via the first communication channel; identifying the transaction data . . . included in the database entry indexed by the transaction identifier . . .; transmitting at least some of the transaction data and the merchant account to the bank computer of the cardholder via the first communication channel; and receiving, from the bank computer of the cardholder, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
	Patterson, however, teaches:
generating a transaction identifier and storing a database entry including the received transaction data and the identifier of the merchant indexed by the generated transaction identifier (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 48: transaction information; ¶ 66: account numbers also stored for determining merchant); 
transmitting the transaction identifier to the acquirer bank of the merchant (¶ 60: payment message with unique identifier sent through acquirer). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: receiving, via a retrieve API, a request to retrieve data including the transaction identifier from a bank of the cardholder via the first communication channel; identifying the transaction data . . . included in the database entry indexed by the transaction identifier . . .; transmitting at least some of the transaction data and the merchant account to the bank computer of the cardholder via the first communication channel; and receiving, from the bank computer of the cardholder, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
Brown, however, teaches:
receiving, via a retrieve API (¶ 50: API can facilitate payment), a request to retrieve data including the transaction identifier from a bank of the cardholder via the first communication channel (¶ 68, 70: payment application obtains transaction identifier; ¶ 43: payment application associated with payer bank; ¶ 71: payment application may be in communication with transaction server or banking server); 
identifying the transaction data . . . included in the database entry indexed by the transaction identifier (¶ 70, 73: transaction data identified from transaction identifier) . . .; 
transmitting at least some of the transaction data and the merchant account to the bank computer of the cardholder via the first communication channel (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank; ¶ 71: payment application may be in communication with transaction server or banking server); and 
receiving, from the bank computer of the cardholder, a confirmation (¶ 99, 101: payment confirmation associated with transaction identifier of transaction). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
Finch, however, teaches:
receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message (Fig. 22, ¶ 260: confirmation of payment transaction; ¶ 262: transaction from related payment request; ¶ 79, 95: real-time payment) via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder (Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network confirmation from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 2, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the request for payment message comprises at least one of an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the real-time payment network confirmation in Finch by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 3, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein said transaction data included in the request for payment message includes an order identifier, a transaction amount (¶ 110: payment request message can include product/service ID, payment amount) . . ..
Davis does not teach: a merchant name.
Brown, however, teaches:
a merchant name (¶ 63: transaction data can include merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the real-time payment network confirmation in Finch by adding the transaction information from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.



For claim 4, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing comprises storing a merchant’s bank account information in association with the transaction identifier (¶ 107: transaction ID can be associated with merchant accounts).
For claim 5, Davis, Patterson, Brown, and Finch teach all the limitations of claim 4 above, and Davis further teaches:
The method of claim 4, wherein the merchant’s bank account information is transmitted to the issuer system together with said at least some of the transaction data (¶ 72: payment message includes merchant identifiers; ¶ 110: merchant ID used to identify merchant account; ¶ 88: payment manager also receives merchant payment credential).
For claim 7, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the storing comprises storing account information identifying an account (¶ 107: merchant accounts stored) established by the acquirer system (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.
Finch, however, teaches:
for receiving real-time payments (¶ 79, 95: real-time payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 8, Davis, Patterson, Brown, and Finch teach all the limitations of claim 7 above, and Davis further teaches:
The method of claim 7, wherein the account information is included in said at least some 10transaction data (¶ 104, 107: transaction information includes merchant accounts).
For claim 9, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, further comprising: transmitting to the acquirer system (¶ 49: completion of funding is passed to acquiring bank).
Davis does not teach: a confirmation that a real-time payment has been made in accordance with the received request for payment message.



Brown, however, teaches:
a confirmation that a real-time payment has been made in accordance with the received request for payment message (¶ 84: confirmation message sent to merchant application).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the real-time payment network confirmation in Finch by adding the confirmation message from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: a real-time payment.
Finch, however, teaches:
a real-time payment (¶ 79, 95: real-time payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 10, Davis, Patterson, Brown, and Finch teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein the request for payment message is received from the acquirer system (¶ 49: acquiring bank sends funding request).
For claim 11, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, . . . from a payment requestor, a request for payment message, said request for payment message including transaction data (¶ 120: payment message from consumer including transaction information);
relaying the request for payment message by the acquirer system to a payments computer via a submit application programming interface (API) of the payments computer (¶ 49: acquiring bank sends funding request to payment processing system; ¶ 86–87: payment message through API), the request for payment message submitted by the acquirer system via a first communication channel between the acquirer system, the payments computer, and a bank computer of a payment account of the cardholder (¶ 49: acquiring bank sends funding request, which is passed to issuing bank; ¶ 68: messages sent through appropriate communication channel); . . .. 
Davis does not teach: by an acquirer system of a merchant; receiving, by the acquirer system, a transaction identifier associated with the request for payment message from the payments computer; transmitting the transaction identifier received from the payments computer by the acquirer system to the payment requestor; and receiving, from the payments computer, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
	Patterson, however, teaches:
by an acquirer system of a merchant (¶ 60: payment message sent through acquirer); 
receiving, by the acquirer system, a transaction identifier associated with the request for payment message from the payments computer (¶ 60: payment message with unique identifier sent through acquirer); and
by the acquirer system (¶ 60: payment message with unique identifier sent through acquirer). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: transmitting the transaction identifier received from the payments computer . . . to the payment requestor; and receiving, from the payments computer, a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
Brown, however, teaches:
transmitting the transaction identifier received from the payments computer . . . to the payment requestor (¶ 68, 70: payment application obtains transaction identifier); and
from the payments computer (¶ 99, 101: payment confirmation associated with transaction identifier of transaction). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder.
Finch, however, teaches:
receiving . . . a confirmation that a real-time payment has been made in accordance with the received request for payment message (Fig. 22, ¶ 260: confirmation of payment transaction; ¶ 262: transaction from related payment request; ¶ 79, 95: real-time payment) via a real-time payment network on a second communication channel between the acquirer system and the bank computer of the cardholder which includes the real-time payment network and is in parallel to the first communication channel between the acquirer system and the bank computer of the cardholder (Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network confirmation from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 12, Davis, Patterson, Brown, and Finch teach all the limitations of claim 11 above, and Finch further teaches:
The method of claim 11, further comprising : receiving, on behalf of the payment requestor, a real-time payment with respect to a transaction represented by said received transaction data (¶ 79, 95: real-time payment; ¶ 262: transaction from related payment request).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 13, Davis, Patterson, Brown, and Finch teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the request for payment message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Finch, however, teaches:
a payment requestor name associated with the payment requestor (¶ 74: information includes merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 14, Davis, Patterson, Brown, and Finch teach all the limitations of claim 11 above, and Davis further teaches:
The method of claim 11, wherein said transaction data included in the request for payment message includes each of an order identifier, a transaction amount, a payment requestor identifier (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier) . . ..
Davis does not teach: a payment requestor name.
Finch, however, teaches:
a payment requestor name (¶ 74: information includes merchant name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 15, Davis teaches:
A method comprising (¶ 108: example processes): 
receiving, by a payer's bank computer, a payment request message from a payment requestor to a merchant (¶ 120: payment message from consumer including transaction information; ¶ 129: payment message sent to merchant) . . .. 
Davis does not teach: the payment request message including a transaction identifier generated by a payments computer; sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer, the retrieve-data message including the transaction identifier generated by the payments computer, the retrieve-data message being submitted by payer’s bank computer via a first communication channel between an acquirer system of the merchant and the payer’s bank computer; receiving, by the payer's bank computer, transaction data from the payments computer; transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer; receiving, by the payer's bank computer, a confirm-payment message from the payer; initiating, by the payer's bank computer, a payment in a real-time payment system, wherein the payment is initiated via a real-time payment network on a second communication channel between the acquirer system and the payer’s bank computer which includes the real-time payment system and is in parallel to the first communication channel between the acquirer system and the payer’s bank computer; and transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer.


	Patterson, however, teaches:
the payment request message including a transaction identifier generated by a payments computer (¶ 49: unique transaction identifier generated and associated with transaction through look up table; ¶ 50: transaction identifier attached to message); 
authenticating a payer of a transaction associated with the transaction identifier (¶ 50: transaction authorized).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis by adding the transaction identifier from Patterson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting consumer information—a benefit explicitly disclosed by Patterson (¶ 67: invention provides advantage of protecting consumer account number from theft) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).
The combination of Davis and Patterson does not teach: sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer, the retrieve-data message including the transaction identifier generated by the payments computer, the retrieve-data message being submitted by payer’s bank computer via a first communication channel between an acquirer system of the merchant and the payer’s bank computer; receiving, by the payer's bank computer, transaction data from the payments computer; transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer; receiving, by the payer's bank computer, a confirm-payment message from the payer; initiating, by the payer's bank computer, a payment in a real-time payment system, wherein the payment is initiated via a real-time payment network on a second communication channel between the acquirer system and the payer’s bank computer which includes the real-time payment system and is in parallel to the first communication channel between the acquirer system and the payer’s bank computer; and transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer.
Brown, however, teaches:
sending, by the payer's bank computer, a retrieve-data message to a payments computer via a retrieve application programming interface (API) of the payments computer (¶ 68, 70: payment application requests transaction data; ¶ 43: payment application associated with payer bank; ¶ 50: API can facilitate payment), the retrieve-data message including the transaction identifier generated by the payments computer, the retrieve-data message being submitted by payer’s bank computer via a first communication channel between an acquirer system of the merchant and the payer’s bank computer (¶ 68, 70: request comprises transaction identifier; ¶ 43: payment application associated with payer bank; ¶ 71: payment application may be in communication with transaction server or banking server);
receiving, by the payer's bank computer, transaction data from the payments computer (¶ 99: transaction data sent to payment application; ¶ 43: payment application associated with payer bank); 
transmitting, by the payer's bank computer, at least some of the transaction data to the authenticated payer (¶ 78, 104: transaction data related to purchase received by payer);
receiving, by the payer's bank computer, a confirm-payment message from the payer (¶ 104: payer authorizes and confirms payment); and
transmitting, by the payer's bank computer, a payment confirmation message to the payment requestor via a confirmation API of the payments computer (¶ 99, 101: payment confirmation associated with transaction identifier of transaction; ¶ 50: API can facilitate payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis and the transaction identifier in Patterson by adding the transaction identifier from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by preventing changes to transaction data—a benefit explicitly disclosed by Brown (¶ 8–9: sending only a transaction identifier after authentication makes transmission secure and ensures the data is accurate).  Davis, Patterson, and Brown are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Davis, Patterson, and Brown does not teach: initiating, by the payer's bank computer, a payment in a real-time payment system, wherein the payment is initiated via a real-time payment network on a second communication channel between the acquirer system and the payer’s bank computer which includes the real-time payment system and is in parallel to the first communication channel between the acquirer system and the payer’s bank computer.
Finch, however, teaches:
initiating, by the payer's bank computer, a payment in a real-time payment system to benefit the payment requestor (¶ 79, 95: real-time payment), wherein the payment is initiated via a real-time payment network on a second communication channel between the acquirer system and the payer’s bank computer which includes the real-time payment system and is in parallel to the first communication channel between the acquirer system and the payer’s bank computer (Fig. 1, ¶ 65: real-time payment network connecting the first and second financial institutions; ¶ 95: real-time payment can be between the two financial institutions through different network). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real-time payment network from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 16, Davis, Patterson, Brown, and Finch teach all the limitations of claim 15 above, and Finch further teaches:
The method of claim 15, wherein the received transaction data includes the payment requestor's bank account number (¶ 74, 101, 108: information includes account numbers).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 17, Davis, Patterson, Brown, and Finch teach all the limitations of claim 16 above, and Finch further teaches:
The method of claim 16, wherein the transmitted at least some of the transaction data does not include the payment requestor's bank account number (¶ 101: account number can be not shared).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 18, Davis, Patterson, Brown, and Finch teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein the received transaction data includes account information that identifies an account (¶ 107: merchant accounts stored) established by the acquirer system (¶ 46: merchant payment through acquiring bank).
Davis does not teach: for receiving real-time payments.
Finch, however, teaches:
for receiving real-time payments (¶ 79, 95: real-time payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the real time payment from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 19, Davis, Patterson, Brown, and Finch teach all the limitations of claim 18 above, and Patterson further teaches:
The method of claim 18, wherein the transmitted at least some of the transaction data 10does not include the account information (¶ 101: account number can be not shared).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
For claim 20, Davis, Patterson, Brown, and Finch teach all the limitations of claim 15 above, and Davis further teaches:
The method of claim 15, wherein said transaction data included in the payment request message comprises at least one of an order identifier, a transaction amount, a payment requestor identifier that identifies the payment requestor (¶ 110: payment request message can include product/service ID, payment amount, and consumer identifier; ) . . ..
Davis does not teach: a payment requestor name associated with the payment requestor.
Finch, however, teaches:
a payment requestor name associated with the payment requestor (¶ 102: information sent can include consumer name).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment request messaging in Davis, the transaction identifier in Patterson, and the transaction identifier in Brown by adding the transaction information from Finch.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these transactions even more secure—by protecting transaction data—a benefit explicitly disclosed by Finch (¶ 101, 103: payment systems prevent theft of account information by ensuring that information is not shared outside of the financial institutions in the network) and desired by Davis (¶ 6: need for reducing security risks in transactions from exposing information).  Davis, Patterson, Brown, and Finch are all related to electronic transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 7, ¶ 6–page 8, ¶ 3) filed September 24, 2021, with respect to claims 1–20 have been fully considered and are persuasive.  
Applicant first argues that the claims do not recite an abstract idea, but claims 1–5 and 7–20 do recite a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite storing and sending transaction data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  
Claims 1–5 and 7–20, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely applying the claimed invention to a technological environment, the claimed invention is directed to the technology itself.  These claims involve parallel communication channels and API for communicating in a real-time payment network, which protect sensitive information and make the transactions on the network more efficient.  These claimed features therefore improve the payment network technology itself, rather than merely applying the real-time payment network to the abstract idea of a transaction.  Thus, the limitations of claims 1–5 and 7–20, in combination, integrate the abstract idea into a practical application.
Because the claims are integrated into a practical application, it is not necessary to determine whether the claims recite significantly more than the judicial exception.  As Applicant argues, however, the claims recite an improvement to functioning of a real-time payment network, so they also recite significantly more than the judicial exception.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1–5 and 7–20 under 35 U.S.C. 101 has been withdrawn. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on September 24, 2021 with respect to claims 1–5 and 7–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 11, and 15 and argues that the combination of Davis (U.S. Patent App. No. 2016/0180325) in view of Patterson (U.S. Patent App. No. 2016/0155122) and Brown (WIPO App. Pub. No. 2016/044882 A1) does not disclose these additional amended limitations.  Claims 1, 11, and 15, however, are currently rejected under 35 U.S.C. 103 over Davis in view of Patterson, Brown, and Finch  (U.S. Patent App. No. 2018/0144326).  Thus, Applicant’s arguments with respect to claims 1, 11, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 11, and 15 are currently rejected under 35 U.S.C. 103 over Davis in view of Patterson, Brown, and Finch.  Thus, Applicant’s arguments with respect to claims 2–5, 7–10, 12–14, and 16–20 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Yuan et al., U.S. Patent App. No. 2010/0082462, discloses a system and method of sending a payment request and creating a payment record.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696